Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 1 of 15




                          EXHIBIT L
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 2 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 3 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 4 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 5 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 6 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 7 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 8 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 9 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 10 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 11 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 12 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 13 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 14 of 15
Case 18-31185   Doc 49-12 Filed 01/09/19 Entered 01/09/19 21:39:58   Desc Exhibit
                        L - Motion to Vacate Page 15 of 15
